TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-22-00651-CV



 Lawrence Brandon Erlanson, Individually, and as Independent Executor of the Estate of
                       Freddie Lindsay Erlanson, Appellant

                                                 v.

                                   Teresa Erlanson, Appellee


           FROM THE COUNTY COURT AT LAW NO. 2 OF COMAL COUNTY
   NO. 2021PC0278, THE HONORABLE CHARLES A. STEPHENS II, JUDGE PRESIDING



                            MEMORANDUM OPINION

PER CURIAM

               Lawrence Brandon Erlanson, Individually, and as Independent Executor of the

Estate of Freddie Lindsay Erlanson, has filed an unopposed motion to abate this appeal while the

parties finalize a settlement reached through mediation. We grant the motion and abate this

appeal. On or before December 19, 2022, the parties shall submit either a motion to dismiss, a

joint status report concerning the status of settlement negotiations, or a motion to reinstate. This

appeal will remain abated until further other of this Court.



Before Chief Justice Byrne, Justices Triana and Smith

Abated

Filed: November 18, 2022